UNCONDITIONAL PAYMENT GUARANTY

THIS UNCONDITIONAL PAYMENT GUARANTY (“Guaranty”) dated as of September 28, 2007,
is given by NNN HEALTHCARE/OFFICE REIT, INC., a Maryland corporation
(“Guarantor”) to and for the benefit of KEYBANK NATIONAL ASSOCIATION, a national
banking association, its successors and assigns, as administrative agent (in
that capacity, “Agent”) for the lenders (each and together, “Lender”) now or
hereafter party to the Loan Agreement referred to below.

Recitals

On or about the date hereof, NNN HEALTHCARE/OFFICE REIT E FLORIDA LTC, LLC, a
Delaware limited liability company (“Borrower”) and Agent entered into that
certain Loan Agreement (“Loan Agreement”) whereby Lender agreed to make a loan
(the “Loan”) to Borrower in the principal amount of THIRTY MILLION FIVE HUNDRED
THOUSAND and NO/100 DOLLARS ($30,500,000.00). Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

The execution and delivery of this Guaranty by Guarantor is a condition
precedent to the making of the Loan by Lender. Guarantor will derive material
financial benefit from the Loan.

Agreements

NOW, THEREFORE, Guarantor agrees as follows:



1.   Capitalized terms used and not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.



2.   Guarantor absolutely, unconditionally and irrevocably guarantees:



  (a)   The full and prompt payment of the principal of and interest on the Note
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the full and prompt payment of all sums which may now be
or may hereafter become due and owing under the Note, the Loan Agreement and the
other Loan Documents;



  (b)   The prompt, full and complete performance of all of Borrower’s
obligations under each and every covenant contained in the Loan Documents;



  (c)   The prompt, full and complete payment and performance of all of
Borrower’s obligations under the Environmental Indemnity; and



  (d)   The payment of all amounts payable by Borrower under any Interest Rate
Agreement entered into between Agent or any Affiliate of Agent and Borrower with
respect to the Loan.

All amounts due, debts, liabilities and payment obligations described in this
Section 2 shall be hereinafter collectively referred to as the “Indebtedness.”



3.   If there is an Event of Default under the Loan Agreement, Guarantor agrees,
on demand by Agent, to pay the Indebtedness regardless of any defense, right of
set-off or claims which Borrower or Guarantor may have against Agent or any
Lender.



4.   All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be equally available to Agent, and the
choice by Agent of one such alternative over another shall not be subject to
question or challenge by Guarantor or any other person, nor shall any such
choice be asserted as a defense, setoff, or failure to mitigate damages in any
action, proceeding, or counteraction by Agent to recover or seeking any other
remedy under this Guaranty, nor shall such choice preclude Agent from
subsequently electing to exercise a different remedy. The parties have agreed to
the alternative remedies provided herein in part because they recognize that the
choice of remedies will necessarily be and should properly be a matter of good
faith business judgment, which the passage of time and events may or may not
prove to have been the best choice to maximize Lender’s recovery. It is the
intention of the parties that such good faith choice by Agent be given
conclusive effect regardless of such subsequent developments.



5.   Guarantor does hereby (a) waive notice of acceptance of this Guaranty by
Agent and any and all notices and demands of every kind which may be required to
be given by any statute, rule or law, (b) agree to refrain from asserting, until
after repayment in full of the Loan, any defense, right of set-off or other
claim which Guarantor may have against Borrower (c) waive any defense, right of
set-off or other claim which Guarantor or Borrower may have against Agent or
Lender, (d) waive any and all rights Guarantor may have under any
anti-deficiency statute or other similar protections, (e) waive presentment for
payment, demand for payment, notice of nonpayment or dishonor, protest and
notice of protest, diligence in collection and any and all formalities which
otherwise might be legally required to charge Guarantor with liability, and
(f) waive any failure by Agent or Lender to inform Guarantor of any facts Agent
or Lender may now or hereafter know about Borrower, the Facilities, the Loan, or
the transactions contemplated by the Loan Agreement, it being understood and
agreed that neither Agent nor Lender has any duty so to inform and that
Guarantor is fully responsible for being and remaining informed by Borrower of
all circumstances bearing on the risk of nonperformance of Borrower’s
obligations. Credit may be granted or continued from time to time by Agent or
Lender to Borrower without notice to or authorization from Guarantor, regardless
of the financial or other condition of Borrower at the time of any such grant or
continuation. Neither Agent nor Lender shall have any obligation to disclose or
discuss with Guarantor its assessment of the financial condition of Borrower.
Guarantor acknowledges that no representations of any kind whatsoever have been
made by Agent or Lender. No modification or waiver of any of the provisions of
this Guaranty shall be binding upon Agent or Lender except as expressly set
forth in a writing duly signed and delivered by Agent.



6.   Guarantor further agrees that Guarantor’s liability hereunder shall not be
impaired or affected by any renewals or extensions which may be made from time
to time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Note or by any forbearance or delay
in collecting interest or principal under the Note, or by any waiver by Agent or
Lender under the Loan Documents, or by Agent’s failure or election not to pursue
any other remedies Lender may have against Borrower or Guarantor, or by any
change or modification of any Loan Document, or by the acceptance by Agent or
Lender of any additional security or any increase, substitution or change
therein, or by the release by Agent or Lender of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Indebtedness even though
Agent might lawfully have elected to apply such payments to any part or all of
the Indebtedness, it being the intent hereof that, subject to Agent’s compliance
with the terms of this Guaranty, Guarantor shall remain liable for the payment
of the Indebtedness, until the Indebtedness has been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
Agent may at any time enter into agreements with Borrower to amend and modify
the Loan Documents, and may waive or release any provision or provisions of the
Loan Documents, and may make and enter into any such agreement or agreements as
Agent and Borrower may deem proper and desirable, without in any manner
impairing or affecting this Guaranty or any of Agent’s or Lender’s rights
hereunder or Guarantor’s obligations hereunder.



7.   This is an absolute, present and continuing guaranty of payment and not of
collection. Guarantor agrees that this Guaranty may be enforced by Agent without
the necessity at any time of resorting to or exhausting any other security or
collateral for the Loan, or resorting to any other guaranties, and Guarantor
hereby waives any right to require Borrower or any other guarantor to be joined
in any action brought hereunder or to commence any action against or obtain any
judgment against Borrower or any other guarantor or to pursue any other remedy
or enforce any other right. Guarantor further agrees that nothing contained
herein or otherwise shall prevent Agent from pursuing concurrently or
successively all rights and remedies available to it at law and/or in equity or
under the Loan Documents, and the exercise of any of its rights or the
completion of any of its remedies shall not constitute a discharge of
Guarantor’s obligations hereunder, it being the purpose and intent of Guarantor
that the obligations of Guarantor hereunder shall be absolute, independent and
unconditional under any and all circumstances whatsoever. None of Guarantor’s
obligations under this Guaranty or any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower (other than payment in full) or any other guarantor or by reason of the
bankruptcy of Borrower or any other guarantor or by reason of any creditor or
bankruptcy proceeding instituted by or against Borrower or any other guarantor.
This Guaranty shall continue to be effective or be reinstated (as the case may
be) if at any time payment of all or any part of the Indebtedness is rescinded
or otherwise required to be returned by Agent or Lender upon the insolvency,
bankruptcy, dissolution, liquidation, or reorganization of Borrower, or upon or
as a result of the appointment of a receiver, intervenor, custodian or
conservator of or trustee or similar officer for, Borrower or any substantial
part of its property, or otherwise, all as though such payment to Agent had not
been made, regardless of whether Agent contested the order requiring the return
of such payment. In the event of the foreclosure of the Mortgage and of a
deficiency, Guarantor hereby promises and agrees forthwith to pay the amount of
such deficiency notwithstanding the fact that recovery of said deficiency
against Borrower would not be allowed by applicable law; however, the foregoing
shall not be deemed to require that Agent institute foreclosure proceedings or
otherwise resort to or exhaust any other collateral or security prior to or
concurrently with enforcing this Guaranty.



8.   In the event Lender shall assign the Note to secure a loan to Lender for an
amount not in excess of the amount which will be due, from time to time, from
Borrower to Lender under the Note with interest not in excess of the rate of
interest which is payable by Borrower to Lender under the Note, Guarantor will
accord full recognition to the assignee and agrees that all rights and remedies
of Agent or Lender hereunder shall be enforceable against Guarantor by Agent on
behalf of such assignee with the same force and effect and to the same extent as
would have been enforceable by Agent but for such assignment.



9.   If: (a) this Guaranty is placed in the hands of an attorney for collection
or is collected through any legal proceeding; (b) an attorney is retained to
represent Agent or Lender in any bankruptcy, reorganization, receivership, or
other proceedings affecting creditors’ rights and involving a claim under this
Guaranty; (c) an attorney is retained to provide advice or other representation
with respect to this Guaranty; or (d) an attorney is retained to represent Agent
or Lender in any proceedings whatsoever in connection with this Guaranty and
Agent or Lender prevails in any such proceedings, then Guarantor shall pay to
Agent upon demand all reasonable attorney’s fees and out-of-pocket costs and
expenses incurred in connection therewith (all of which, to the extent not
collected by Agent or Lender from someone other than Guarantor, are referred to
herein as “Enforcement Costs”), in addition to all other amounts due hereunder,
regardless of whether all or a portion of such Enforcement Costs are incurred in
a single proceeding brought to enforce this Guaranty as well as the other Loan
Documents.



10.   The parties hereto intend and believe that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of Agent
and Lender or the holder of the Note under the remainder of this Guaranty shall
continue in full force and effect.



11.   TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND
ALL RIGHTS TO REQUIRE MARSHALING OF ASSETS BY AGENT OR LENDER. WITH RESPECT TO
ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A
“PROCEEDING”), GUARANTOR IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE STATE OF
FLORIDA, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES
THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT
HAVE JURISDICTION OVER SUCH PARTY.



12.   Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the payment of the Indebtedness. Guarantor agrees that,
until the entire Indebtedness has been paid in full, Guarantor will not seek,
accept, or retain for its own account, any payment from Borrower on account of
such subordinated debt. Any payments to Guarantor on account of such
subordinated debt shall be collected and received by Guarantor in trust for
Lender and shall be paid over to Agent on account of the Indebtedness without
impairing or releasing the obligations of Guarantor hereunder.



13.   Any amounts received by Agent or Lender from any source on account of the
Loan may be utilized by Agent for the payment of the Indebtedness and any other
obligations of Borrower to Lender in such order as Agent may from time to time
elect.



14.   GUARANTOR AND AGENT AND LENDER (BY AGENT’S ACCEPTANCE HEREOF) HEREBY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.



15.   Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder shall be in writing and shall be
deemed to have been properly given (a) if hand delivered, when delivered; (b) if
mailed by United States Certified Mail (postage prepaid, return receipt
requested), three Business Days after mailing (c) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service or (d) if by telecopier on the day of transmission so long
as copy is sent on the same day by overnight courier as set forth below:

     
If to Guarantor:
  NNN Healthcare/Office REIT, Inc.
c/o Triple Net Properties, LLC
1551 N. Tustin, Suite 300
Santa Ana, CA 92705
Attention: Theresa Hutton
If to Agent:
  KeyBank National Association

Real Estate Capital
800 Superior Avenue, 6th Floor
Cleveland, OH 44114
Attention: Senior Manager, CRE Client Services
Mail Code: OH-01-02-0628
Facsimile (216) 828-7521

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.



16.   In order to induce Lender to make the Loan, Guarantor makes the following
representations and warranties to Lender set forth in this Section. Guarantor
acknowledges that but for the truth and accuracy of the matters covered by the
following representations and warranties, Lender would not have agreed to make
the Loan.



  (a)   Guarantor’s address is as indicated in Section 15.



  (b)   Any and all balance sheets, net worth statements, and other financial
data with respect to Guarantor which have heretofore been given to Lender by or
on behalf of Guarantor fairly and accurately present the financial condition of
Guarantor as of the respective dates thereof.



  (c)   The execution, delivery, and performance by Guarantor of this Guaranty
does not and will not contravene or conflict with (i) any Laws, order, rule,
regulation, writ, injunction or decree now in effect of any Government
Authority, or court having jurisdiction over Guarantor, (ii) any contractual
restriction binding on or affecting Guarantor or Guarantor’s property or assets
which may adversely affect Guarantor’s ability to fulfill its obligations under
this Guaranty, (iii) the instruments creating any trust holding title to any
assets included in Guarantor’s financial statements, or (iv) the organizational
or other documents of Guarantor.



  (d)   This Guaranty creates legal, valid, and binding obligations of Guarantor
enforceable in accordance with its terms.



  (e)   Except as disclosed in writing to Agent, there is no action, proceeding,
or investigation pending or, to the knowledge of Guarantor, threatened or
affecting Guarantor, which may adversely affect Guarantor’s ability to fulfill
his obligations under this Guaranty. There are no judgments or orders for the
payment of money rendered against Guarantor for an amount in excess of $100,000
which have been undischarged for a period of ten (10) or more consecutive days
and the enforcement of which is not stayed by reason of a pending appeal or
otherwise. Guarantor is not in default under any agreements which may adversely
affect Guarantor’s ability to fulfill its obligations under this Guaranty.



  (f)   All statements set forth in the Recitals are true and correct.

Except for matters which have been disclosed by Borrower or Guarantor and
approved by Agent in writing, all of the foregoing representations and
warranties shall be deemed remade on the date of the first disbursement of Loan
proceeds, on the date of each advance of Loan proceeds, and upon any extension
of the Loan pursuant to the Loan Agreement. Guarantor hereby agrees to indemnify
and hold Agent and Lender free and harmless from and against all loss, cost,
liability, damage, and expense, including attorney’s fees and costs, which Agent
or Lender may sustain by reason of the inaccuracy or breach of any of the
foregoing representations and warranties as of the date the foregoing
representations and warranties are made and are remade.



17.   Guarantor shall deliver or cause to be delivered to Agent all of the
Guarantor financial statements to be delivered in accordance with the terms of
the Loan Agreement.



18.   Guarantor agrees that Guarantor’s Net Worth (as defined in the LaSalle
Loan Agreement) must be no less than $100,000,000.00 plus 75% of the aggregate
amount of all net funds received by Guarantor from offerings of “Equity
Interests” (as defined in the LaSalle Loan Agreement) by Guarantor made after
September 10, 2007. Guarantor acknowledges that failure to comply with such
covenant will, at the option of Agent, be an Event of Default on the Loan.



19.   This Guaranty shall be binding upon the successors and assigns of
Guarantor.



20.   THIS GUARANTY, THE NOTE, AND ALL OTHER INSTRUMENTS EVIDENCING AND SECURING
THE LOAN SECURED HEREBY WERE NEGOTIATED IN THE STATE OF FLORIDA AND DELIVERED BY
GUARANTOR OR BORROWER, AS APPLICABLE, AND ACCEPTED BY AGENT AND LENDER IN THE
STATE OF FLORIDA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITATION, PERFORMANCE OF THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER, THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.



21.   Agent shall be entitled to honor any request for Loan proceeds made by
Borrower and shall have no obligation to see to the proper disposition of such
advances. Guarantor agrees that its obligations hereunder shall not be released
or affected by reason of any improper disposition by Borrower of such Loan
proceeds.



22.   This Guaranty may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

“Guarantor”

NNN HEALTHCARE/OFFICE REIT, INC., a Maryland corporation

By: /s/ Shannon K.S. Johnson
Name: Shannon K.S. Johnson
Title: Chief Financial Officer


